886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Omer SEALS, Petitioner-Appellant,v.Carole J. SHIPLEVY, Supt., Respondent-Appellee.
No. 89-3033.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1989.

1
Before DAVID A. NELSON and RYAN, Circuit Judges, and RONALD E. MEREDITH, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner filed a habeas corpus action under 28 U.S.C. Sec. 2254 in which he challenged the constitutionality of a sentence for gross sexual imposition in violation of Ohio Rev. Code Sec. 2907.05.  The state responded and the district court ultimately dismissed the petition.  The parties have briefed the issues, petitioner proceeding pro se.


4
Upon consideration, we find the district court correctly denied the relief sought.  Petitioner's core contention is that a state trial court judge reduced his original two to ten year term of imprisonment to a term of two to five years.  The reduction was said to have taken place during the disposition of a petition of Ohio post-conviction relief.  We have examined the record and find that the state court order in question merely mischaracterized the term of imprisonment while denying post-conviction relief.  The subsequent correction of this error was completely within the court's province and did not act to petitioner's detriment.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation